UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 21, 2017 SUNSET ISLAND GROUP (Exact name of registrant as specified in its charter) COLORADO (State or other jurisdiction of incorporation) 333-214643 47-3278534 (Commission File No.) (IRS Employer Identification No.) #A, CA 92672 (Address of principal executive offices) (zip code) (424) 239-6230 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item7.01. Regulation FD Disclosure. The Company has received number of inquiries into the new Series B Preferred Stock. The Company felt it was appropriate to answer the questions through an 8-K instead of emailing the individuals directly. Q1. How does the company account for the plants it grows? They don’t appear as assets on balance sheet. A.1. The Company has concluded to expense these costs instead of capitalizing them (making them assets) as the Company does not yet has proven that such costs incurred will have success in growing or cultivating cannabis since no sells haveoccurred.The Company is a startup in this cultivation and until success is proven, the Company will continue to expense these costs until the Company has initial success in cultivating cannabis. Furthermore, the Company does not believe there will be any material or significant costs after the cultivation of cannabis such as clearing the residue of harvested crops or other cultural practices, therefore, no accrual will be required at end of the period end. Should the Company conclude in the future of such success of cultivating of cannabis, the Company will capitalize and account for in accordance with ASC 905. The outside CPA's we have retained will begin capitalization the crops and harvest for Q4. Attached is a memo written for the April quarter for more guidance. Item9.01. Exhibit 99.01 – Accounting Memo 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sunset Island Group Dated: September 21, 2017 By: /s/ Valerie Baugher Name: Valerie Baugher Title: President 3
